Order, Supreme Court, New York County (Karen Smith, J.), entered March 17, 2008, which, to the extent appealed from, granted plaintiffs leave to amend the verified complaint and the verified bill of particulars and denied defendant One Hand Realty’s (One Hand) cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant One Hand failed to establish as a matter of law that it did not create or have notice of the alleged defective condition (Colt v Great Atl. & Pac. Tea Co., 209 AD2d 294, 295 [1994]). Plaintiffs testimony as well as the photographs and affidavit from plaintiffs expert were properly relied upon by the motion court in determining that One Hand was not entitled to summary judgment.
*489Plaintiff was properly granted leave to amend his complaint and bill of particulars (CPLR 3025 [b]; McCaskey, Davies & Assoc. v New York City Health & Hosps. Corp., 59 NY2d 755 [1983]). Concur—Saxe, J.P, Friedman, Sweeny, Acosta and Freedman, JJ.